Case 20-10343-LSS   Doc 1972-1   Filed 01/22/21   Page 1 of 4




               EXHIBIT A
                 Case 20-10343-LSS         Doc 1972-1        Filed 01/22/21       Page 2 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                             Jointly Administered
                                Debtors.
                                                             Re: D.I. ____


       ORDER AUTHORIZING THE ISSUANCE OF SUBPOENAS FOR DISCOVERY
      FROM CERTAIN CLAIMANTS AND GRANTING LEAVE FROM LOCAL RULE
      3007-1(f) TO PERMIT THE FILING OF SUBSTANTIVE OMNIBUS OBJECTIONS

             Upon consideration of the Hartford and Century’s Motion for an Order (I)

Authorizing Certain Rule 2004 Discovery and (II) Granting Leave From Local Rule 3007-

1(F) to Permit the Filing of Substantive Omnibus Objections (the “Motion”) filed by Hartford

Accident and Indemnity Company, First State Insurance Company and Twin City Fire Insurance

Company (collectively, “Hartford”) and Century Indemnity Company, as successor to CCI

Insurance Company, as successor to Insurance Company of North America and Indemnity

Insurance Company of North America, Westchester Fire Insurance Company and Westchester

Surplus Lines Insurance Company (“Century”)2, and any responses to the Motion; the Court

having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware dated February 29, 2012; and consideration of the Motion and

the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being



1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’
mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
          Arrowood Indemnity Company also joined in the Motion.



                                                       1
             Case 20-10343-LSS          Doc 1972-1      Filed 01/22/21      Page 3 of 4




proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion having been provided to the parties listed therein, and it appearing that no other or further

notice need be provided; and the Court having reviewed the Motion; and all objections, if any, to

the Motion having been withdrawn, resolved or overruled; and the Court having determined that

the legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

and upon all of the proceedings had before the Court and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      Hartford and Century are authorized under Bankruptcy Rules 2004 and 9016 to

issue subpoenas seeking to compel the production of documents and information responsive to

the requests set forth in Exhibit B to the Motion (the “Discovery Requests”) on each of the

claimants identified in Exhibit C to the Motion (the “Sample Claimants”).

       3.      For the Sample Claimants that are represented by counsel, Hartford and Century

are directed to serve the subpoenas on counsel, which service shall be deemed sufficient.

Hartford and Century shall seek to effect personal service of the subpoenas on all other Sample

Claimants.

       4.      The Sample Claimants shall have thirty (30) days from date of service to provide

objections and responses to the Discovery Requests (the “Responses”).

       5.      Hartford and/or Century may file an omnibus motion to compel to address any

unresolved objections (the “Motion to Compel”).

       6.      Within fourteen (14) days of the Sample Claimants completing their production

of documents responsive to the Discovery Requests or the time for them to have done so has run,

Hartford and Century may identify up to one hundred (100) of the Sample Claimants that shall




                                                  2
            Case 20-10343-LSS          Doc 1972-1      Filed 01/22/21     Page 4 of 4




be deposed within the following thirty (30) days.

       7.      The Court further finds that relief from certain of the requirements set forth in

Local Rule 3007-1(f)(i), (ii) and (iii) is warranted in this case. Accordingly, parties in interest

may file more than two omnibus claim objections per month, and are not limited to one hundred

fifty (150) claims per objection. In addition, when omnibus objections are filed on a categorical

basis asserting similar objections for each claim, the objection is not required to raise all

objections to each claim.




                                                 3
